DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-7 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an electrostatic chuck requiring:
wherein the conductor layer is formed on a surface of the first dielectric layer opposite to a surface on which the electrostatic electrode is mounted, wherein the second dielectric layer has a first surface facing the first dielectric layer and a second surface opposite to the first surface, and the second surface is a placement surface on which a suction target is placed, and wherein a relative permittivity of the first dielectric layer is lower than a relative permittivity of the second dielectric layer, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-7; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee US 20200203205 A1 discloses
1. An electrostatic chuck (fig 1) comprising: 
at least one conductor layer (11 [0024]); 
an electrostatic electrode (12 [0013-0014]); and 
a base body in which the electrostatic electrode is embedded (see 12 embedded in 10), the base body having a first dielectric layer on which the electrostatic electrode is mounted (see dielectric 10 [0014]), 
wherein a relative permittivity of the first dielectric layer is lower than a relative permittivity of the second dielectric layer (see different conductivities in [0016]).

Ozaki US 20200303229 A1

    PNG
    media_image1.png
    285
    621
    media_image1.png
    Greyscale

Okumura US 20080258082 A1 [0122-0123]

    PNG
    media_image2.png
    263
    591
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844